In this cause the complainant, Bennie Inman, and the defendant, Travelers' Insurance Company, each prosecuted an appeal to this court from certain orders entered in the court below on motions therein filed; appeal bonds being executed by both Inman and the insurance company. On March 11, 1929, this court ordered that the appeals be dismissed, and a judgment was accordingly entered, in which Inman was taxed with the entire costs of the appeal, and on May 7, 1929, the said Inman filed a motion herein styled "A Motion to Retax Costs," the prayer of which is that the court correct the judgment entered by retaxing the costs so as to divide them equally between the parties to the appeal, or to tax each party with the costs incurred at his, or its, instance.
This motion, clearly comes within the rule announced in the case of Bacot v. Holloway, 140 Miss. 134, 104 So. 696, 105 So. 739, in which it was held that a motion seeking to have a former judgment set aside, in so far as it adjudged the court costs, and to have a different judgment rendered relative thereto, is a suggestion of error, and must be filed within the time prescribed by rule 14 of this court. This purported motion was not filed within the time allowed for filing suggestions of error, and therefore it must be dismissed.
Dismissed. *Page 613